Citation Nr: 0325603	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-38 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a right femur 
shortening with low back and right hip pain.

3.  Entitlement to an initial compensable rating for a scar 
of the left index finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION
The veteran served on active duty from September 1979 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied claims of entitlement to 
service connection for a disability of the gastrointestinal 
system and right femur shortening with resultant low back and 
right hip pain.  

The same February 1996 rating decision also granted service 
connection for a scar of the left index finger and assigned a 
noncompensable evaluation effective October 1995.  The 
veteran disagreed with the noncompensable rating. As the 
veteran is appealing the original assignment of a 0 (zero) 
percent disability evaluation following an award of service 
connection for a scar of the left index finger, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

The matters were previously before the Board in November 1998 
and remanded for further development and adjudication.  The 
veteran's claim of entitlement to an initial compensable 
rating for a scar of the left index finger will be addressed 
in the REMAND portion of the instant decision.  During the 
pendency of the appeal the veteran relocated to Texas.  The 
Waco RO is now the agency of original jurisdiction.  

In the veteran's August 1996 VA Form 9, he requested a 
hearing before the Board.  In VA Form 21-4138, Statement in 
Support of Claim, dated in March 1997, the veteran requested 
that he be scheduled for a hearing before the RO in lieu of a 
hearing before the Board.  As such, the request is deemed 
withdrawn. 38 C.F.R. § 20.704(e).  The RO hearing was held 
April 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  There is no competent medical evidence of a current 
gastrointestinal disorder.

3.  There is no evidence of aggravation of a pre-existing 
right femur shortening with low back and right hip pain 
during the veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2003). 

2.  Right femur shortening with low back and right hip pain 
was not incurred in or aggravated by service, nor may it be 
presumed to have so incurred. 38 U.S.C.A. 
§§ 1110, 1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   

The Unites States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002), held that section 7 of the VCAA, 114 Stat. 2099, 
gave retroactive effect to the elimination of the well-
grounded claim requirement by making the statutory change in 
section 4 applicable to any claim that was not final as of 
the date of the enactment of the VCAA. See also Bernklau v. 
Principi, 291 F.3d. 795 (Fed. Cir. 2002).   In the instant 
case, as the veteran's claims were not final as of November 
9, 2000, he no longer has to meet the threshold requirement 
of presenting a well-grounded claim.

Recently, the Federal Circuit held that there was nothing in 
the VCAA to suggest that section 3(a) was intended to be 
applied retroactively. See Thomas J. Kuzma v. Anthony J. 
Prinicpi, Secretary of Veterans Affairs, 03-7032 (Fed. Cir. 
August 25, 2003). The Federal Circuit in Kuzma overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991)(holding 
where the law or regulations change while a case is pending 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary) to the extent that it 
conflicted with their binding authority and that of the 
Supreme Court.  Thus, as the veteran's claims were filed 
prior to November 9, 2000, the date of enactment of the VCAA, 
the new duty to assist and notice provisions under 
38 U.S.C.A. § 5103A are also not applicable to the veteran's 
claims currently on appeal.   

However, with respect to the claims addressed in the decision 
portion, all relevant facts have been properly and 
sufficiently developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist, as it existed prior to the enactment of the VCAA.  
The RO has obtained all VA evidence identified by the 
veteran.  The Board notes that the veteran has reported, in 
the course of seeking VA treatment, that a copy of his 
service medical records provided to him did not appear 
complete and that several pages were not readable and were 
removed from his file.  The Board finds that there are six 
envelopes of service medical and dental records contained in 
the veteran's claims folder.  There is no evidence of record 
to suggest that service medical records were intentionally 
removed from the veteran's claims folder.  Service medical 
records appear complete, and there is no reason to conclude 
records are missing.  Pursuant to the November 1998 Board 
remand, the veteran was provided VA examinations in April 
2002, May 2002, September 2002, and December 2002.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Laws and regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service. See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The veteran will be considered to have 
been in sound condition when examined except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
See 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

A. Entitlement to service connection for a gastrointestinal 
disorder 

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

After a careful review of all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; the veteran's 
testimony before the RO in April 1997; VA treatment records 
dated between 2000 and 2002; and VA examination reports dated 
in 1995 and 2002, the Board finds the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder is not warranted.  

In this regard, while service medical records contain a few 
findings of esophageal reflux, mild gastroenteritis, viral 
gastroenteritis, and diarrhea, upon the veteran's March 1995 
separation examination, there was no diagnosis of a 
gastrointestinal disorder.  Upon VA general medical 
examination in December 1995, the veteran denied any nausea, 
vomiting, diarrhea, or constipation.  Physical examination of 
the veteran's digestive system showed he had normal active 
bowel sounds and a soft and nontender abdomen with no 
hepatosplenomegaly.  The examiner remarked the veteran had a 
history of gastroesophageal reflux disease (GERD) and 
complained of some reflux symptoms for which he was told to 
take over the counter (OTC) antacids.  

The veteran was also afforded an alimentary appendages 
examination in December 1995.  The veteran relayed a history 
of reflux, but indicated that his systems were predominantly 
better with only occasional reflux symptoms.  Physical 
examination showed no abdominal discomfort.  The veteran 
indicated food intolerance was rare.  The veteran had no 
nausea, vomiting, anorexia, malaise, or weight loss.  The 
degree of pain was listed as epigastric when present.  The 
veteran was again diagnosed with a history of GERD and told 
to take OTC antacids if he had any recurrences.

While the veteran indicated he still took Maalox for 
gastrointestinal problems in his April 1997 RO hearing, VA 
outpatient treatment records dated between 2000 and 2002 are 
completely devoid of any complaints referable to the 
veteran's stomach and/or intestines.

Finally, upon VA examination in May 2002, the veteran stated 
he did not have any gastrointestinal related complaints.  He 
denied having heartburn, dysphagia, odynophagia, weight loss, 
nausea, vomiting, or melena.  The veteran indicated that he 
had a history of hiatal hernia and reflux symptoms when he 
was stressed out at his work, but he has had "absolutely no 
symptoms and for the past four months he has not even taken 
Zantac."  The examiner found the veteran's gastrointestinal 
system asymptomatic.

The Board finds that although there is record of treatment 
for gastrointestinal complaints during the veteran's period 
of active duty service, there was no evidence of a chronic 
disease during service or during an applicable presumption 
period to warrant service connection. 38 C.F.R. § 3.303(b), 
3.307(a).  Moreover, despite complaints of occasional reflux 
symptoms, upon VA examination in 2002, the veteran did not 
have any current gastrointestinal disorder and "[i]n the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
For this and the reasons listed above, as the preponderance 
of the evidence is against the veteran's claim, it must be 
denied.

B.  Entitlement to service connection for a right femur 
shortening with low back and right hip pain.

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  In addition, as the veteran has clearly argued 
that his pre-existing right femur shortening was aggravated 
by his period of active duty service, the Board shall render 
a determination in this context. 

After a careful review of all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; the veteran's 
testimony before the RO in April 1997; VA treatment records 
dated between 2000 and 2002; and VA examination reports dated 
in 1995 and 2002, the Board finds the veteran's claim of 
entitlement to service connection for right femur shortening 
with low back and right hip pain is not warranted.  

In this regard, the veteran's service medical records 
indicate the veteran entered service with a pre-existing 
pelvic tilt and scoliosis.  Upon the Report of Medical 
History taken in conjunction with the March 1979 enlistment 
examination, the veteran noted he had bone and joint 
deformity, as well as lameness.  The examiner found a pelvic 
tilt to the right about 2 centimeters and scoliosis.  
Treatment notes dated at various times reveal the veteran was 
given a shoe lift to correct right leg shortening.  Entries 
noted low back pain secondary to the leg length discrepancy 
and mild scoliosis.  While the veteran reported twisting his 
back in 1990, the subsequent entries continually found low 
back pain due to the unequal lengths of the veteran's lower 
extremities.  The veteran was simply diagnosed with 
back pain and decreased range of motion upon separation 
examination in March 1995.

Upon VA general medical examination in December 1995, the 
veteran was diagnosed with low back pain.  X-rays showed a 
normal lumbar spine aside from some very minimal hypertrophic 
spurring of the bodies of L3 and L4.  The examiner indicated 
that it was likely that a leg length discrepancy would 
contribute to findings of L3-4 spurring.  The veteran was 
also afforded a VA bones examination in December 1995.  The 
veteran was diagnosed with a shortened right femur.  The 
examiner opined that pains in the hip and back were due to 
the shortened femur and that certainly any interference or 
changes in the veteran's gait and weight bearing would 
adversely affect joints causing arthritis and arthralgias.  A 
separate examination of the veteran's hips found no evidence 
of arthritis.  X-rays showed a normal right hip.  Pain was 
likely attributed to the shortened right femur.

Upon VA examination in May 2002, x-rays of the lumbar spine 
and pelvis were obtained.  Those taken of the lumbar spine 
showed only a minimal degree of lumbar spondylosis and the 
disc spaces were well preserved.  The examiner indicated 
there may have been a slight degree of scoliosis, but not 
appreciable to a significant degree.  X-rays of the pelvis 
showed a 2-3 centimeter proximal migration of the right hemi 
pelvis compared to the left one, with the right hip joint 
about a half-inch proximal compared to the left hip joint.  
The veteran was diagnosed with mechanical low back pain.  The 
examiner stated that after reviewing all the previous medical 
records and after the current physical examination, there was 
no evidence that the veteran's period of service contributed 
to disorders of the low back.  The examiner concluded the 
veteran had a history of pre-existing right leg shortening 
with pelvic tilt and minimal scoliosis, which could lead to 
chronic low back pain in the long run.  The examiner opined 
that low back pain did not relate directly to the 
symptomatology reported during service and thus, mechanical 
low back pain had no direct relation to service.  Moreover, 
the examiner found that service did not contribute to the 
worsening of his low back disorder.

While the medical evidence of record shows complaints of low 
back pain in service, there is simply no evidence of an 
increase in disability during service.  Aggravation of the 
pre-existing right femur shortening may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).  
Furthermore, it is clear from the evidence outlined above 
that the veteran's low back symptoms are a result of a mild 
scoliosis and leg length discrepancy. 

While the veteran himself has testified that his right femur 
shortening was aggravated during service resulting in his low 
back and hip pain, the Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that his current symptomatology was 
caused by his active service is neither competent nor 
probative of the issue in question. For this and the reasons 
listed above, as the preponderance of the evidence is against 
the veteran's claim, it must be denied.

ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for a right femur 
shortening with low back and right hip pain is denied.


REMAND

The veteran has also filed a claim of entitlement to an 
initial compensable evaluation for a scar of the left index 
finger.  A preliminary review of the claims folder indicates 
the matter is not ripe for appellate disposition.  

The veteran's index finger is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 directs 
the rating officer to evaluate the disability on limitation 
of function of the part affected. 38 C.F.R. § 4.118.  The 
Board notes during the pendency of this claim, the rating 
criteria for evaluating skin disorders were amended, 
effective from August 30, 2002. See 67 Fed. Reg. 147, 49590-
49599 (July 31, 2002).  In addition, the rating criteria for 
evaluating ankylosis and limitation of motion of digits of 
the hands were amended, effective from August 26, 2002.  See  
67 Fed. Reg. 144, 48784-48787 (July 26, 2002).  

In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument in 
support of his claim.  As the Board intends to rely on the 
new laws, which have not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

The Board notes that the last VA examination of record is 
dated in April 2002, prior to the regulation changes noted 
above.  The Board finds that the April 2002 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, as it does not address either the new skin 
criteria or the criteria for evaluating ankylosis and 
limitation of motion of digits of the hands. 38 C.F.R. 
§ 4.70.  Therefore, while the case is in remand status, the 
veteran should be afforded a new VA examination, which 
addresses the questions set forth in the numbered paragraphs 
below.

Because of the reasons listed above a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should notify the veteran that 
the rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002. See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the regulation changes must be 
attached.

2.  The RO should notify the veteran that 
the rating criteria for evaluating 
ankylosis and limitation of motion of 
digits of the hands were amended, 
effective from August 26, 2002.  See  67 
Fed. Reg. 144, 48784-48787 (July 26, 
2002).  A copy or summary of the 
regulation changes must be attached.

3.  Once the veteran has been notified, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: Scars.  Send the claims 
folder to the examiner for review.  
Please ask the examiner to clearly 
document review of the claims folder in 
his/her examination report.  Please ask 
the examiner to provide opinions as to 
whether the veteran's scar of the left 
index finger is manifested by: (1) either 
favorable or unfavorable ankylosis of the 
left index finger; (2) limitation of 
motion of the left index finger with a 
gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible, or with 
extension limited by more than 30 
degrees; (3) a deep scar in an area or 
areas exceeding 6 square inches; (4) a 
superficial scar that does do not cause 
limited motion in an area or areas of 144 
square inches or greater; (5) a 
superficial and unstable scar; and/or (6) 
a superficial and painful scar on 
examination.  Note: an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar and a superficial scar is one 
not associated with underlying soft 
tissue damage.  The examiner is asked to 
take into consideration unretouched color 
photographs when evaluating under these 
criteria.  Please request that the 
examiner provide all rationale for any 
opinions expressed.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an initial compensable 
rating for a scar of the left index 
finger.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



